432 F.2d 1007
Eerik HEINE, Appellant,v.Juri RAUS, Appellee.
No. 14281.
United States Court of Appeals, Fourth Circuit.
Argued October 9, 1970.
Decided October 30, 1970.

Appeal from the United States District Court for the District of Maryland, at Baltimore; Roszel C. Thomsen, Chief District Judge, 305 F.Supp. 816.
Robert J. Stanford and Ernest C. Raskauskas, Washington, D. C., for appellant.
Paul R. Connolly, Washington, D. C. (J. Alan Galbraith, and Williams & Connolly, E. Barrett Prettyman, Jr., and Hogan & Hartson, Washington, D. C., on the brief), for appellee.
Before HAYNSWORTH, Chief Judge, and WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
On remand the district court fairly resolved the question of authority and ratification left open by our prior decision, Heine v. Raus, 399 F.2d 785 (4th Cir. 1968). Thereupon he entered summary judgment in accordance with the law of the case.


2
Affirmed.